            Case 4:20-cv-00105-JM Document 80 Filed 07/29/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

MARLON MALLORY                                                             PLAINTIFF
ADC #142660

V.                              NO. 4:20-cv-00105-JM-ERE

ESTELLA BLAND, et al.                                                   DEFENDANTS

                                        ORDER

       The Court has reviewed the Recommendation submitted by United States

Magistrate Judge Edie R. Ervin. No objections have been filed. After careful review, the

Recommendation is approved and adopted in its entirety as this Court's findings in all

respects.

       IT IS THEREFORE ORDERED that:

       Defendants’ Motion for Summary Judgment (Doc. 67) is GRANTED, and Mr.

Mallory’s deliberate-indifference claims against them are DISMISSED, WITH

PREJUDICE. His state-law claims are DISMISSED, WITHOUT PREJUDICE.

       Dated this 29th day of July, 2021.



                                                _______________________________
                                                UNITED STATES DISTRICT JUDGE
